Case 2:17-cv-06929-PA-JEM Document 205 Filed 05/07/19 Page 1 of 4 Page ID #:5302



   1   Edward Gartenberg (SB# 102693)
       Milena Dolukhanyan (SB#303157)
   2   GARTENBERG GELFAND HAYTON LLP
       15260 Ventura Boulevard, Suite 1920
   3   Sherman Oaks, California 91403
       Telephone: (213) 542-2100
   4   Facsimile: (213) 542-2101
       Emails:     egartenberg@gghslaw.com
   5               mdolukhanyan@gghslaw.com
       Attorneys for Defendant
   6   EDWARD CHEN
       NICOLAS MORGAN (SB# 166441)
   7   nicolasmorgan@paulhastings.com
       THOMAS A. ZACCARO (SB# 183241)
   8   thomaszaccaro@paulhastings.com
       PAUL HASTINGS LLP
   9   515 South Flower Street
       Twenty-Fifth Floor
  10   Los Angeles, California 90071-2228
       Telephone: 1(213) 683-6000
  11   Facsimile: 1(213) 627-0705
  12   Attorneys for Defendant
       JEAN CHEN
  13
  14                              UNITED STATES DISTRICT COURT
  15                             CENTRAL DISTRICT OF CALIFORNIA
  16                                   WESTERN DIVISION
  17
  18   SECURITIES AND EXCHANGE                    CASE NO. 2:17-cv-06929-PA-JEM
       COMMISSION,
  19
                          Plaintiff,
  20                                              STIPULATION RE PARTIAL
              vs.
  21                                              DISTRIBUTIONS
       EDWARD CHEN, JEAN CHEN,
  22   HOME PARADISE INVESTMENT                   Judge: Hon. Percy Anderson
       CENTER LLC, GH INVESTMENT LP,
  23   GH DESIGN GROUP, LLC, GOLDEN               Courtroom: 9A
       GALAXY LP, MEGA HOME, LLC,
  24
                          Defendant.
  25
  26
  27
  28
                                                                 STIPULATION RE PARTIAL
       LEGAL_US_W # 98160267.3
                                                                          DISTRIBUTIONS
Case 2:17-cv-06929-PA-JEM Document 205 Filed 05/07/19 Page 2 of 4 Page ID #:5303



   1          Plaintiff Securities and Exchange Commission (“Plaintiff”), by and through
   2   its undersigned counsel, and Defendants Jean Chen and Edward Chen (together, the
   3   “Chens”), by and through their undersigned counsel, hereby stipulate and agree as
   4   follows:
   5          WHEREAS, on September 20, 2017 Plaintiff filed this action against
   6   Defendants Edward Chen, Jean Chen, Home Paradise Investment Center LLC, GH
   7   Investment LP, GH Design Group, LLC, Golden Galaxy LP, and Mega Home, LLC
   8   (collectively, “Defendants”);
   9          WHEREAS, on November 19, 2018 the Court entered final judgments as to
  10   Defendants Edward Chen, Jean Chen, GH Investment LP, GH Design Group, LLC,
  11   Golden Galaxy LP, and Mega Home, LLC (collectively, the “Judgments”),
  12   requiring those Defendants to, among other things, jointly and severally pay
  13   $25,828,098 in disgorgement and pre-judgment interest;
  14          WHEREAS, on November 28, 2018 the Court entered the Order Granting
  15   Stipulation re: (1) Creation of Distribution Fund; (2) Appointment of a Distribution
  16   Agent; (3) Plan of Distribution and Payment of Fees to the Distribution Agent
  17   (“Distribution Order”), which described Robert Mosier’s new role as the
  18   Distribution Agent for the Distribution Fund created pursuant to Section 308(a) of
  19   the Sarbanes-Oxley Act and terminated all powers and duties of Mr. Mosier
  20   previously provided in the January 11, 2018 Corrected Stipulation and Order re
  21   Order to Show Cause Regarding Receiver (Dkt. No. 75);
  22          WHEREAS, on February 7, 2019, Mr. Mosier filed a Final Account and
  23   Report (Dkt. No. 196) stating that of the $9.5 million invested by the 19 investors in
  24   GH Investment LP (the “GH Project”) (as referenced in Mr. Mosier’s earlier report
  25   at Dkt. No. 38), Mr. Mosier has “$7.5 million projected net cash on hand”
  26   representing approximately 79% of the $9.5 million invested in the GH Project;
  27          WHEREAS, counsel who was previously engaged pursuant to stipulation and
  28   Court Order to prepare certain filing with respect to EB-5 immigration issues and
                                                                      STIPULATION RE PARTIAL
       LEGAL_US_W # 98160267.3                 -1-                             DISTRIBUTIONS
Case 2:17-cv-06929-PA-JEM Document 205 Filed 05/07/19 Page 3 of 4 Page ID #:5304



   1   has otherwise provided advice concerning EB-5 issues related to the projects
   2   involved in this litigation (“Immigration Counsel”) has advised that to attempt to
   3   remain eligible for removing conditions on their green card, EB-5 investors are
   4   required to continuously maintain their capital investments made in connection with
   5   their EB-5 application for the complete two year conditional permanent resident
   6   period. Immigration Counsel has further advised that given the current status of
   7   their EB-5 immigration application process two investors in the GH Project, Dong
   8   Mei Liu and Yunhuan Tang (“Liu and Tang”), should have their principal
   9   investment amounts of $500,000 each redirected to another EB-5 project to remain
  10   eligible for a permanent green card. Accordingly, these investors have requested
  11   that the Distribution Agent be authorized and directed to immediately transfer the
  12   principal amount of $500,000 plus a $45,000 management fee for each of them
  13   from the Distribution Fund to EB-5 projects which Liu and Tang will identify to the
  14   Distribution Agent; and
  15          WHEREAS, only 79% of the funds invested in the GH Project is available
  16   for distribution, Liu’s and Tang’s pro rata share of the GH Project funds available
  17   for distribution is $395,000 each, leaving a combined deficit of $210,000;
  18          NOW THEREFORE, the parties hereby STIPULATE that, subject to the
  19   approval of the Court:
  20          1. Defendants Edward Chen and Jean Chen may pay $210,000 plus $90,000
  21              to offset the combined management fees to the Distribution Agent in
  22              partial satisfaction of the joint and several disgorgement and prejudgment
  23              interest amounts required to be paid by the Judgments; and
  24          2. Upon receipt of the $300,000, the Distribution Agent is authorized and
  25              directed to immediately transfer the principal amount of $500,000 plus a
  26              $45,000 management fee for each of them from the Distribution Fund to
  27              EB-5 projects which Liu and Tang will identify to the Distribution Agent.
  28              These amounts shall be deducted from any proportionate distribution that
                                                                      STIPULATION RE PARTIAL
       LEGAL_US_W # 98160267.3                  -2-                            DISTRIBUTIONS
Case 2:17-cv-06929-PA-JEM Document 205 Filed 05/07/19 Page 4 of 4 Page ID #:5305



   1              would otherwise have been made for the benefit of Liu and Tang as part
   2              of the ultimate disbursement of the Distribution Fund.
   3
   4          Respectfully Submitted and Agreed:
   5   DATED: May 7, 2019                          DONALD W. SEARLES
                                                   JUNLING MA
   6                                               SECURITIES AND EXCHANGE
                                                   COMMISSION
   7
   8
                                                   By: /s/ Donald W. Searles
   9                                                   DONALD W. SEARLES
  10                                               Attorneys for Plaintiff
                                                   SECURITIES AND EXCHANGE
  11                                               COMMISSION
  12
  13
       DATED: May 7, 2019                          EDWARD GARTENBERG
  14                                               MILENA DOLUKHANYAN
                                                   GARTENBERG GELFAND HAYTON
  15                                               LLP
  16
  17                                               By: /s/ Edward Gartenberg
                                                       EDWARD GARTENBERG
  18
                                                   Attorneys for Defendant
  19                                               EDWARD CHEN
  20
  21   DATED: May 7, 2019                          NICOLAS MORGAN
                                                   THOMAS A. ZACCARO
  22                                               PAUL HASTINGS LLP
  23
  24                                               By: /s/ Nicolas Morgan
                                                       NICOLAS MORGAN
  25
                                                   Attorneys for Defendant
  26                                               JEAN CHEN
  27
  28
                                                                      STIPULATION RE PARTIAL
       LEGAL_US_W # 98160267.3                  -3-                            DISTRIBUTIONS
